On Application for Rehearing
PER CURIAM.
The defendant, Appellee, has filed an application for a rehearing to our opinion and decree rendered in this cause on April 22, 1955.
We stated in our original opinion that due to the exclusion of evidence with reference to the checking account in the amount of $1028.15 there was not sufficient evidence as to the intention of the alleged donor in permitting his wife (plaintiff herein) to retain the monies in her sole control to enable us to determine whether the funds became the wife’s separate property by manual donation. We further stated as to said checking account that we will nonsuit defendant’s claim to any interest in this account because there is no money left in the account and therefore in this partition there is nothing left to be partitioned.
Appellee has called to our attention the fact that in her reconventional demand she asked for a personal judgment in her favor and against the original plaintiff Mrs. Alvin A. LeBlanc in the sum of :$255.16 and not for a partition of said amount. She further calls our attention to the fact that she is a resident of the Parish of Orleans and according to Art. 375 of the Louisiana Code of Practice is entitled to the demand in reconvention against the plaintiff herein although such demand be not necessarily connected with or incidental to the main cause of action.
We likewise notice from the record that the Appellee herein filed an answer to the appeal taken by plaintiff where, in said, answer, she pointed out that the judgment, of the lower court should be amended in regard to said bank account by giving personal judgment against Mrs. Alvin A. Le-Blanc and ordering her to pay to the defendant. Mrs... Desire LeBlanc the said sum of $255.16.
We are therefore of the opinion that we were in error in nonsuiting the reconven-tional demand of the defendant herein by virtue of the exclusion of evidence on this subject matter as hereinabove referred to as well as in the original decree. We are of the opinion that the case should be remanded to the lower court so that the re-conventional demand insofar as the checking account is concerned can be disposed of according to law. In this respect our original decree is hereby amended. Otherwise, said decree to remain in full force and effect. Both parties are hereby accorded the right of a rehearing.
Case remanded.